Hill, C. J.
The damages sued for in this case, if proved, would be recoverable under the decisions of the Supreme Court in Head v. Georgia Pacific Ry. Co., 79 Ga. 360 (7 S. E. 217, 11 Am. St. Rep. 434), and Georgia Railroad Co. v. Dougherty, 86 Ga. 744 (12 S. E. 747, 22 Am. St. Rep. 499). The court erred in dismissing the petition.

Judgment reversed.

The defendant moved to dismiss the case “because no cause of action is set forth. (1) No actual damages of any kind and no injury to the person being alleged, and no statute of the State of Tennessee (in which the acts are alleged to have occurred) being set out, the only law applicable is the common law, and, under the common law, damages for humiliation and wounded feelings (in this case sued for as punitive damages) could not be recovered against common carriers. (2) The plaintiff, or her agent to purchase the ticket for her, had ample opportunity to have observed that the ticket was over the Central of Georgia, and not over the Southern Railway; and the fact that she could not read would not relieve her of the duty of knowing that she held the proper ticket before entering the train, unless she had informed the agent of the defendant that she could not read.” The court dismissed the action, and the defendant excepted.
Ennis & Shaw, for plaintiff.
Maddox, McOamy & Shumate, George A. H. Harris & Sons, for defendant.